Citation Nr: 1757072	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-16 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease and congenital scoliosis.

2.  Entitlement to service connection for degenerative disc disease and congenital scoliosis.

3.  Entitlement to service connection for left leg numbness, to include as secondary to degenerative disc disease and congenital scoliosis.

4.  Entitlement to service connection for left arm weakness as secondary to degenerative disc disease and congenital scoliosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1976 to January 1977.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing has been associated with the Veteran's claims file.

The Board notes that the claim of entitlement to service connection for a back condition was previously denied by the RO in August 1978.  The Veteran did not appeal that decision, so it became final.  As such, new and material evidence must be obtained by VA in order for that claim to be reopened.  Regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  For that reason, the Board addresses the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease and congenital scoliosis in this decision, and it has included that issue above in the title page.
The Board also notes that on the Veteran's VA Form 21-526, Veteran's Application for Compensation and/or Pension received in January 2013, he seems to have claimed service connection for his left leg condition on a direct basis, at least initially.  As such, the Board has recharacterized the issue of entitlement to service connection for left leg numbness as secondary to degenerative disc disease and congenital scoliosis as reflected above on the title page.

All issues, including the reopened claim, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In an unappealed August 1978 rating decision, the RO denied entitlement to service connection for the Veteran's back condition.

2.  Evidence received since the August 1978 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for degenerative disc disease and congenital scoliosis and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The August 1978 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received since the issuance of that August 1978 rating decision, and the claim of entitlement to service connection for degenerative disc disease and congenital scoliosis may be reopened.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

A claim which is the subject of a prior final denial decision may be reopened and reconsidered if new and material evidence is received.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The requirement that additional evidence received since a prior final rating must raise a reasonable possibility of substantiating the claim is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed, unless the evidence is inherently incredible or beyond the competence of the witness.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Here, an August 1978 rating decision denied the Veteran service connection for a back condition on the basis that, as manifested at the time, the condition was "a congenital condition and not a disease or injury under the meaning of the law," and any other, previously-existent back conditions were "acute... and left no residuals."  See Rating Decision dated in August 1978.  The Veteran was notified of that determination and of his appellate rights, and he did not appeal or submit new and material evidence within the following year.  Accordingly that decision was final based on the evidence then of record.  See 38 C.F.R. § 7105; 38 C.F.R. § 3.156. 

Evidence received since that August 1978 rating decision includes, but is not limited to, the transcript of the Veteran's May 2017 Board videoconference hearing and medical records reflecting findings of bulging/herniated discs in the Veteran's spine.  The videoconference transcript reflects that the Veteran stated that he was diagnosed with scoliosis only after an in-service back injury.  The findings of bulging discs in the Veteran's spine appear not to have been mentioned or addressed in the August 1978 rating decision or the VA examination report and other evidence that preceded it.

As the above-mentioned evidence was not in the record in August 1978, it is new; and it is material because it pertains to unestablished facts necessary to substantiate the claim of service connection for degenerative disc disease and congenital scoliosis.  This evidence tends to suggest that the Veteran may have one or more other, previously unaddressed back conditions, which, in turn, may be superimposed on his previously-addressed scoliosis.  Such evidence meets the "low threshold" standard for reopening endorsed by the United States Court of Appeals for Veterans Claims (Court) in Shade, 24 Vet. App. 110.  The Board finds that the additional evidence received is both new and material, and that the claim of service connection for degenerative disc disease and congenital scoliosis may be reopened.


ORDER

The claim of entitlement to service connection for degenerative disc disease and congenital scoliosis is reopened; to this extent only, the appeal is granted.




REMAND

Upon review of the evidence of record, the Board finds that a remand is in order for the purposes of procuring possibly-relevant private medical records and an addendum (or another) VA examination opinion.

Upon receipt of a substantially complete application for benefits, VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1).

In February 2013, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), indicating relevant treatment by a physician who we will refer to as Dr. D. M., in Donora, Pennsylvania.  Those records, however, do not appear to be in the Veteran's claims file, nor does any documentation of sufficient attempts having been made to obtain them.  Thus, such attempts should be made and documented in the Veteran's claims file before the Board proceeds to adjudicate these claims.

If additional medical records are obtained on remand, they should be considered by the examiner in relation to each of these service connection claims, as they may bear relevant information which may give rise to a need for changes in the examiner's previous opinion.  An addendum opinion (or, if the most recent VA examiner is unavailable, a new VA examination opinion) should be obtained for the purpose of documenting any necessary changes to the previous, May 2013 VA examination opinions.

Furthermore, the Board finds that additional information, by way of the new VA examination opinion, would be useful in adjudicating this claim, as some important questions are still left unanswered upon review of the claims file.  For example, the VA examination opinions of record (which are dated in June 1978 and May 2013) do not explicitly address: the date of onset of each of the Veteran's back conditions, specifically including his scoliosis; whether the Veteran's scoliosis is a disease or a defect; whether any disability or injury that was incurred in service is superimposed on or caused or aggravated by the Veteran's scoliosis; or whether his claimed left leg numbness is etiologically related, on a direct basis, to his active duty service.  With regard to the latter, the Board notes that on the Veteran's VA Form 21-526, Veteran's Application for Compensation and/or Pension received in January 2013, he seems to have claimed service connection for his left leg condition on a direct basis, at least initially.  The new VA examination opinion should address each of those considerations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding and updated VA and private records of all evaluations and treatment the Veteran has received for his back conditions and left arm and left leg weakness and/or numbness.  Such records should specifically include the records from Dr. D. M., in Donora, Pennsylvania, which are noted in the Veterans February 2013 VA Form 21-4142.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder, pursuant to the procedures outlined in 38 C.F.R. § 3.159(c).

2.  After the above has been completed, afford the Veteran a VA spine examination to determine the nature and  etiology of any currently diagnosed back, spine and left leg disorders.  The Veteran's claims file, including a copy of this remand and the Veteran's above-mentioned private medical records, must be made available to the examiner for review in connection with the opinion.  The examination must encompass all necessary testing.

Specifically, the examiner is asked to address whether each of the Veteran's diagnosed back conditions are at least as likely as not (a 50 percent or greater probability) etiologically related to active service.  In reaching an opinion, the examiner is specifically asked to consider that the Veteran left active service in January 1977 and that he injured his back while moving a large locker or safe in October 1976, as documented in his service treatment records.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's claimed left leg and left arm conditions (characterized by left leg numbness and left arm weakness) were caused or aggravated (permanently worsened beyond normal progression) by any of his back conditions (and if so, the examiner should specify which back condition caused or aggravated the left leg and left arm conditions).  If the left leg and left arm conditions are found to have been aggravated by one or more of the back conditions, the examiner should quantify the approximate degree of aggravation. 

The examiner is also requested to offer additional opinions as to the following:

(a) which back or spine conditions the Veteran is currently diagnosed with; 

(b) whether the Veteran's scoliosis preexisted his active duty service;

(c) whether the Veteran's scoliosis is a congenital disease or a defect;

 (d) whether the Veteran's bulging discs in his lumbar spine are included in or separate from the diagnoses of degenerative disc disease and scoliosis that were noted in the May 2013 examination report;

(e) if the Veteran's previously noted bulging discs are separate from his degenerative disc disease and scoliosis, whether the Veteran has a current diagnosis of bulging discs, and whether they appear to be symptomatic; 

(f) whether it is at least as likely as not that any currently diagnosed back or spine related disability or injury that was incurred in service is superimposed on the Veteran's scoliosis;

(g) whether it is at least as likely as not that any diagnosed left leg disorder (which is apparently manifested by numbness) had its onset in service, within one year thereafter, or is otherwise related to the Veteran's military service.

A complete rationale should be given for all opinions and conclusions expressed.

3.  After completing the above actions, and any other indicated development, the issues of entitlement to service connection for (a) degenerative disc disease and congenital scoliosis; (b) left leg numbness, including as secondary to degenerative disc disease and congenital scoliosis; and (c) left arm weakness as secondary to degenerative disc disease and congenital scoliosis must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


